FILED
                           NOT FOR PUBLICATION                              JUL 15 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 12-50219

              Plaintiff - Appellee,              D.C. No. 3:11-cr-03255-WQH-1

  v.
                                                 MEMORANDUM*
ROBERTO FRANCISCO RAMOS-
PEREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                              Submitted July 9, 2013**
                                Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Defendant Roberto Ramos-Perez appeals the district court’s denial of his

motion to dismiss an indictment charging him with being a previously deported

alien found in the United States, in violation of 8 U.S.C. § 1326, and for using a


        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
false document to gain admission to the United States, in violation of 18 U.S.C.

§ 1546(a). After the court denied his motion, Defendant entered a conditional

guilty plea, preserving the dismissal ruling for appeal. We affirm.

      1. Defendant first argues that his deportation was invalid because his

conviction for assault with a deadly weapon, in violation of section 245(a)(1) of

the California Penal Code, was not a conviction for a crime of moral turpitude.

Our recent decision in Ceron v. Holder, 712 F.3d 426, 427–28 (9th Cir. 2013),

forecloses this argument. In Ceron, we held that this exact crime qualifies

categorically as a crime involving moral turpitude.

      2. Defendant also argues that he is entitled to the "petty offense" exception

to inadmissibility, 8 U.S.C. § 1182(a)(2)(A)(ii)(II), for his conviction of grand

theft, in violation of section 487 of the California Penal Code. This argument is

unavailing because it depends on the success of Defendant’s first argument. The

statutory exception is available only to "an alien who committed only one crime"

of moral turpitude. 8 U.S.C. § 1182(a)(2)(A)(ii). Grand theft in violation of

section 487 of the California Penal Code, like assault with a deadly weapon, is a

crime of moral turpitude. Rashtabadi v. INS, 23 F.3d 1562, 1568 (9th Cir. 1994).

Because Defendant was convicted of two such crimes, he is not eligible for the

petty offense exception.

      AFFIRMED.

                                          2